Citation Nr: 1528443	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  12-04 882A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for tinnitus.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for congestive heart failure with residual heart palpitations, to include as due to exposure to herbicides.

5.  Entitlement to service connection for erectile dysfunction, to include as due to exposure to herbicides or to include as secondary to congestive heart failure.

6.  Entitlement to service connection for disability exhibited by itching of the neck, leg, and arms, to include as due to exposure to herbicides.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran had active service from March 1966 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, wherein the RO denied reopening a previously denied claim of service connection for tinnitus and denied entitlement to service connection for bilateral hearing loss, congestive heart failure, erectile dysfunction, and disability exhibited by itching of the neck, leg, and arms.  

The appeal also comes from an October 2011 rating decision by the RO in Waco, Texas, which currently has jurisdiction over this case.  In that decision, although the Veteran was not shown to have a current disability associated with exposure to herbicides used in the Republic of Vietnam during the Vietnam era, the RO reviewed the evidence with consideration of Federal law and regulations pertaining to effective dates for disability compensation awarded to class members with covered herbicide diseases, including ischemic heart disease.  The RO denied service connection for congestive heart failure with residual heart palpitations for the purposes of entitlement to retroactive benefits.

In September 2014, the Board remanded the case to the RO to schedule the Veteran for a requested hearing.  In March 2015, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.    

The issues of entitlement to service connection for tinnitus, bilateral hearing loss, congestive heart failure, and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  On March 25, 2015, prior to the promulgation of a decision on the appeal, the Veteran withdrew his appeal of the issue of entitlement to service connection for disability exhibited by itching of the neck, leg, and arms, to include as due to exposure to herbicides.

2.  An August 1982 Board decision denied service connection for residuals of Agent Orange exposure, to include ringing in the ears; the Veteran did not perfect an appeal of the August 1982 Board decision.
 
3.  Evidence associated with the claims file since the August 1982 Board denial, when considered by itself or in connection with evidence previously assembled, is new to the record, relates to an unestablished fact necessary to substantiate the merits of the claim of service connection for tinnitus, and raises a reasonable possibility of substantiating the claim.  



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for disability exhibited by itching of the neck, leg, and arms, to include as due to exposure to herbicides, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The Board's August 1982 decision, which denied the claim for entitlement to service connection for residuals of Agent Orange exposure, to include ringing in the ears, is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2014).  
 
3.  Evidence received since the Board's August 1982 denial is new and material, and the claim of service connection for tinnitus is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by an appellant or by his authorized representative.  38 C.F.R. § 20.204.

In the present case, the Veteran was seeking service connection for disability exhibited by itching of the neck, leg, and arms, to include as due to exposure to herbicides.  

In correspondence and during the Board hearing in March 2015, the Veteran indicated that he wished to withdraw from appeal the issue of entitlement to service connection for disability exhibited by itching of the neck, leg, and arms, to include as due to exposure to herbicides.  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding that issue.  38 C.F.R. § 20.204.  Thus, the Board does not have jurisdiction to review the appeal of that issue, and it is dismissed.

II. Claim to Reopen

The Veteran seeks service connection for tinnitus.  This claim was previously denied in an August 1982 Board decision.  The Veteran did not appeal the Board's decision.  The August 1982 Board decision is final.  38 U.S.C.A. §§  7104, 7105 (West 2014); 38 C.F.R. §§ 20.302(b), 20.1100 (2014).  

The Board has compared the recently received lay and medical evidence with the evidence previously assembled and finds that it relates to unestablished facts necessary to substantiate the claim for service connection for tinnitus.  Previously, the Veteran had claimed entitlement to service connection for numerous symptoms, including ringing in his ears, on the sole basis that they were residual symptoms of exposure to herbicides.  New evidence received since the Board's August 1982 denial includes his account of in-service noise exposure to artillery, gunfire, mortars, helicopters, and landmines and his account of noticing a persistent ringing noise in both ears towards the middle of his tour in Vietnam.  Accordingly, the standards under 3.156(a) have been met and the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

The appeal as to the issue of entitlement to service connection for disability exhibited by itching of the neck, leg, and arms, to include as due to exposure to herbicides, is dismissed.

New and material evidence having been submitted, the claim of entitlement to service connection for tinnitus is reopened.  To this extent, the appeal is allowed.  


REMAND

The Veteran contends that he has congestive heart failure due to exposure to herbicides during his military service in Vietnam.  Unfortunately, the Board must remand the claim for additional development.

First, there is conflicting medical information as to whether the Veteran currently has congestive heart failure and whether he has ischemic heart disease, to include coronary artery disease.  

For example, an April 2007 treatment record from a private cardiologist, C. Tan, M.D., reflects the Veteran's report that he was told to have congestive heart failure in the past.  He reported he was now doing well and denied any chest pain or shortness of breath.  Dyslipidemia was identified as a cardiac risk factor.  Following a physical examination, the impression included history of congestive heart failure, appears clinically compensated; and history of cardiac arrhythmias.  Dr. Tan recommended diagnostic testing.  An April 2007 exercise treadmill stress test report listed congestive heart failure and hypertension as the indications for the study.  The conclusion was exercise treadmill test negative for exercise-induced ischemia.  A May 2007 echocardiogram report documented left ventricular ejection fraction of 70 percent.  The impression did not include ischemic heart disease, including myocardial infarction or coronary artery disease.

Subsequent treatment records and diagnostic testing reports from Dr. Tan and from his current cardiologist, M. Gonzales, M.D., consistently document that ischemia is not present.  In addition, the Veteran's left ventricular ejection fraction has been reported as 50 percent and higher.  

During an October 2010 VA heart examination, the Veteran reported he was hospitalized at St. Luke's Hospital in St. Louis, Missouri in 2002 for evaluation and treatment of atrial fibrillation and congestive heart failure.  Following a physical examination and diagnostic testing, the diagnosis was congestive heart failure, treated; no symptoms or signs of pathology at time of this exam.  An October 2011 addendum report reflects that the examining physician reviewed the Veteran's claims file and opined that congestive heart failure was less likely as not caused by or a result of underlying ischemic heart disease.  

In support of his conclusion, the examiner observed that there was no documentation of the Veteran having ischemic heart disease as evidenced by there being no documentation of myocardial infarction, angina, or revascularization procedures (angioplasty, stents, or CABG).  In addition, stress testing on two separate occasions showed no evidence of ischemic changes.  The examiner further opined that the congestive heart failure for which the Veteran was hospitalized was related to the new onset of atrial fibrillation with rapid ventricular response; there was no evidence of ischemic heart disease at the time.  He noted that the Veteran had not had recurrence of congestive heart failure since initiating treatment for control of his atrial fibrillation.  

In comparison to the treatment records and diagnostic test reports from the Veteran's cardiologists and conclusions of the October 2010 VA examiner, his private primary care physician, M. McFarland, M.D., has opined that the Veteran's exposure to Agent Orange has manifested itself as ischemic heart disease resulting in coronary artery disease and congestive heart failure.  None of his opinions or examination reports is supported by diagnostic testing.

Given the above facts, the Board finds that a VA examination is warranted to determine whether the Veteran has any current heart disease or disability related to his military service, including his presumed exposure to herbicides.

Prior to arranging for an examination, the AOJ should obtain outstanding and ongoing treatment records as outlined below.

Regarding the claim for service connection for erectile dysfunction, because the issue is dependent on the outcome of the claim for service connection for congestive heart failure, it is inextricably intertwined with the issue being remanded and must also be remanded.  Similarly, because the outstanding treatment records may be pertinent to the claims for service connection for tinnitus and bilateral hearing loss, those claims must be remanded.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to obtain and associate with the claims file the following records:
a) All treatment records from St. Luke's Hospital in St. Louis, Missouri pertinent to evaluation and treatment for cardiovascular disability dated in 2000 or 2002.
b) All records of evaluation and treatment from M. McFarland, M.D., since establishing care in 2005 and dating to September 2007 and since September 2013, including all cardiac imaging and testing reports. 

All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran or determines that any records are unavailable, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard to allow him the opportunity to obtain and submit those records for VA review.

2.  Thereafter, the AOJ should schedule the Veteran for a VA examination with a cardiologist to determine whether he has a current heart or cardiovascular disability related to military service, including his presumed exposure to herbicides.  The Veteran's claims file, to include a complete copy of this Remand, must be provided to the cardiologist designated to examine the Veteran, and the report of examination should note thorough review of the claims file.  All necessary special studies or tests should be accomplished and the reports of such included in the examination report. 

The examiner should offer an opinion as to the following:
a) Please identify all heart or cardiovascular disabilities found, including any ischemic heart disease and any congestive heart failure.
b) Did any heart or cardiovascular disability at least as likely as not (a 50 percent or greater degree of probability) have its onset during active service, within a year of separation from service, or is it related to presumed exposure to Agent Orange in service?
c) If service connection is established for a heart or cardiovascular disability, indicate whether it is at least as likely as not (a 50 percent or greater probability) that erectile dysfunction, for which Viagra was prescribed in July 2008, was caused or aggravated by such disability.

A complete rationale for each opinion expressed must be provided.

3.  After completion of the above, the AOJ should adjudicate the issues of entitlement to service connection for congestive heart failure, erectile dysfunction, tinnitus, and bilateral hearing loss.  If any benefit sought on appeal remains denied, the AOJ must furnish a supplemental statement of the case (SSOC) before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran until notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2014).  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


